F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 12 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    RICK PETER BECK,

                Plaintiff-Appellant,

    v.                                                    No. 00-7082
                                                    (D.C. No. 98-CV-327-S)
    CITY OF MUSKOGEE POLICE                               (E.D. Okla.)
    DEPARTMENT; COUNTY OF
    MUSKOGEE SHERIFF’S OFFICE;
    MUSKOGEE OFFICE OF THE
    DISTRICT ATTORNEY,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before HENRY, BRISCOE,          and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Rick Peter Beck brought this action asserting federal civil rights

claims under 42 U.S.C. § 1983 and various state law claims surrounding his arrest

and eventually dismissed prosecution on a rape charge. The district court

determined that Beck’s claims were either premature or barred by the statute of

limitations, and it dismissed the action under Fed. R. Civ. P. 12(b)(6). On appeal,

this court affirmed in part, reversed in part, and remanded three of Beck’s claims

to the district court for further proceedings.         Beck v. City of Muskogee Police

Dep’t , 195 F.3d 553 (10th Cir. 1999). On remand, the district court granted

defendants’ motions for summary judgment, and Beck again appeals. Reviewing

the district court’s grant of summary judgment de novo,           Trujillo v. Univ. of Colo.

Health Sciences Ctr. , 157 F.3d 1211, 1213 (10th Cir.1998), we affirm.

       The three claims we remanded to the district court were § 1983 claims for

malicious prosecution,    Brady   1
                                      violations, and due process violations relating to

the alleged conversion of Beck’s vehicle. The district court rejected the

malicious prosecution claim because Beck failed to meet his burden of proving

the lack of probable cause to bring the rape charge against him. The court

rejected the Brady claim because there was no undisclosed exculpatory evidence,

and even if there had been, Beck was not prejudiced by its nondisclosure, since

the charge against him was dismissed. The court rejected the due process claim


1
       Brady v. Maryland , 373 U.S. 83 (1963).

                                                 -2-
because there was no evidence that defendants were involved in the private

towing service’s sale, and eventual return to Beck, of his vehicle. Alternatively,

the court held that there was no basis for municipal liability on the part of the

City of Muskogee.

      On appeal, Beck challenges the court’s dismissal of all three claims. We

have reviewed the record and considered his arguments, and we conclude he has

not demonstrated that the district court erred. Therefore, for substantially the

reasons as the district court stated in its July 13, 2000 order, we affirm the district

court’s grant of summary judgment in defendants’ favor and dismissal of the

action.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith. We remind Beck that the district court granted his motion to proceed

in forma pauperis on appeal, payable in partial payments, and that this obligation

continues until the entire fee is paid.



                                                      Entered for the Court



                                                      Michael R. Murphy
                                                      Circuit Judge




                                          -3-